                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     RICK WOODS, ET AL.,                                Case No.11-cv-01263-EJD (VKD)
                                                         Plaintiffs,
                                   9
                                                                                            ORDER RE OCTOBER 30, 2018 JOINT
                                                   v.                                       DISCOVERY LETTER BRIEFS
                                  10

                                  11     GOOGLE LLC,                                        Re: Dkt. Nos. 406, 407
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On October 30, 2018, the parties submitted two joint discovery letter briefs. Dkt. Nos.

                                  14   406, 407. On November 2, 2018, the Court held a hearing on the disputes described in the letters.

                                  15   Dkt. No. 412.

                                  16          For the reasons stated on the record during the hearing, the Court makes the following

                                  17   rulings on these disputes:

                                  18          1.        Google’s Motion to Compel Document (Dkt. No. 406)
                                  19          Mr. Cabrera represents that he has produced all documents reflecting any advice regarding

                                  20   Internet advertising on the Google AdWords advertising platform. Google’s demand for all

                                  21   documents relating to all advice Mr. Cabrera has given to his own advertising and consulting

                                  22   clients—regardless of whether that advice relates to the AdWords advertising platform at issue in

                                  23   this case—seeks discovery that is neither relevant to any claim or defense in this case, nor

                                  24   proportional to the needs of this case. Google’s motion to compel further production for

                                  25   documents relating to Mr. Cabrera’s advice to his clients is denied.

                                  26          Mr. Cabrera also represents that he no longer has within his possession, custody, or control

                                  27   lists of his in-person training customers from a business he sold in 2009. Google has not pointed

                                  28   to any plausible evidence suggesting that this is not the case. Google’s motion to compel
                                   1   production of a customer list is denied.

                                   2             2.     Mr. Cabrera’s Motion to Compel Click Data (Dkt. No. 407)
                                   3             At a recess during the hearing, and at the Court’s direction, counsel for the parties

                                   4   conferred regarding Google’s production of “click data” for Mr. Cabrera. When the hearing

                                   5   resumed, counsel for Mr. Cabrera read into the record certain matters that reflected the parties’

                                   6   tentative resolution of this dispute.

                                   7             Counsel for Google must confer with Google to confirm that Google’s production of click

                                   8   data is complete, consistent with Mr. Cabrera’s counsel’s recitation on the record during the

                                   9   hearing.1 Google must file a declaration of counsel no later than 5:00 p.m. on Monday,

                                  10   November 5, 2018 confirming that the production is, in fact, complete. If the production is not

                                  11   complete, Google must immediately notify Mr. Cabrera. If the matter is not thereafter

                                  12   immediately resolved, the parties shall so advise the Court, and the Court will issue a decision on
Northern District of California
 United States District Court




                                  13   the motion to compel.

                                  14             The Court takes this matter under submission, pending further proceedings outlined above.

                                  15             IT IS SO ORDERED.

                                  16   Dated: November 2, 2018

                                  17

                                  18
                                                                                                       VIRGINIA K. DEMARCHI
                                  19                                                                   United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   1
                                           An audio file with a recording of the hearing is available on ECF at Dkt. No. 413.
                                                                                            2
